CONCURRING OPINION
Foro, Judge:
Based upon the record herein, I concur with the majority in the result. I, however, do not agree with the majority’s interpretation of the case of United States v. The Baltimore & Ohio R.R. a/c United China & Glass Company, 47 C.C.P.A. (Customs) 1, C.A.D.719.
In the case of merchandise, such as is involved herein, which came into existence after the passage of the Tariff Act of 1930, it is obvious that proof of chief use at the time of the passage of the act is not possible. Therefore, chief use at the time of importation is controlling *207on the principle that tariff acts are intended for the future as well as for the present and will embrace merchandise whose existence was not known to commerce prior to the effective date of the tariff act. United States v. Paul G. Downing, 16 Ct. Cust. Appls. 556, T.D. 43294; V. W. Davis v. United States, 16 Cust. Ct. 163, C.D. 1005 (affirmed sub nom Victor W. Davis, Jr., Administrator, etc. v. United States, 35 C.C.P.A. (Customs) 79, C.A.D. 374); United States v. Geo. Wm. Rueff, Inc., 41 C.C.P.A. (Customs) 95, C.A.D. 535.